Woodworth, J.
concurred on all the points raised in this cause, excepting on the question of notice, which he considered defective. Smith resided at Peterborough, in Madison County ; it was competent for the holder to send notice through the post office, directed to the post office nearest to the defendant, according to 16 Johns. Rep. 221. Therewere two routes from Mem-York to .Peterborough, one by the way of Cherry Valley, the other by the way of Utica; and although it appears the defendant received letters from Mem-York byboth routes, it is in proof, that the distance by the way of Cherry Valley is considerably less than by the vyay of Utica, and that letters coming from Mem- York by the Cherry Valley route, reach Peterborough as soon as by the way of Utica, even if they do not lay over at Utica. In the present case, if the notice forwarded to the cashier at Utica had not lain over one mail at that place, (as it did by reason of the lateness of its arrival,) it would have arrived at Peterborough on Friday, but it did not arrive until Tuesday following. The evidence of Bunco shpws, that had the notice been sent *242by Cherry Valley, it would have arrived as early as Friday, and thereby apprised the defendant of his liability, three dayssooner. If theholderseeks tocharge the endorser, by notice through the post office, and there are two routes, he cannot arbitrarily, or for his own convenience, designate a particular route by which the mail is conveyed, unless he can show that the notice arrived as soon as if sent by the other: he has not only failed to do this, but it expressly appears, that had the notice been directed to the defendant at Peterborough, it might have been received at an earlier day. He considered it no answer to say, that the defendant received letters by both routes. The forwarding of letters from the post office at Albany, sometimes by Utica, and sometimes by Cherry Valley, could not vary the duty of the holder at New-York; his course was distinctly marked and defined. Had the notice sent been directed to Peterborough, it is at least equally probable it would have been forwarded by Cherry Valley. The holder, by his act, deprived the defendant of the chance of receiving the earliest information, and he cannot complain, if for this cause, his notice is considered bad. It is not the application of a new and rigorous rule ; but requiring the observance of a rule well established ; and as the holder by his own act has chosen to depart from' it, he has thereby discharged the endorser.
Judgment for the plaintiffs.